UNITED STATES COURT OF APPEALS
                      FOR THE SEVENTH CIRCUIT
                        Chicago, Illinois 60604

                                 November 21, 2005



                Hon. JOEL M. FLAUM, Chief Judge

                Hon. DANIEL A. MANION, Circuit Judge

                Hon. TERENCE T. EVANS, Circuit Judge


GORDON R. JOHNSON,                                      ]
                                                        ] Appeal from the United
                       Plaintiff-Appellant,             ] States District Court for
                                                        ] the Northern District of
                                                        ] Illinois, Eastern Division.
No. 04-1269                    v.                       ]
                                                        ] No. 02 C 5003
EXXONMOBIL CORPORATION,                                 ]
                                                        ] Amy J. St. Eve,
                       Defendant-Appellee.              ] Judge.


                                      ORDER

The opinion issued in the above-entitled case on October 18, 2005, is hereby
amended as follows:


       On Page 7, the first full paragraph, lines 19 and 20 should read:

               truthfully both that she is unable ‘to engage in
               any substantial gainful activity’ under the SSDI
               but is also a ‘qualified...